DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A Robot Arm Having A Recessed Portion Having A Drain”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanaba (US 2016/0297081 - submitted by Applicant on IDS, hereinafter referred to as Wata).
Wata discloses:
Re claim 1. A robot comprising:
a movable unit displaced in horizontal directions (Fig. 4. Robot arm is displaceable in both horizontal and vertical directions. The claims do not limit the displacement only to horizontal 
a connector placed within the recessed part (24, Fig. 12); and
a drain part (35a) that communicates between a bottom portion of the recessed part and an outside of the movable unit and drains a liquid within the recessed part out of the recessed part (para. [0063]. The claim does not restrict the robot arm to always be in a purely horizontal position. The arm may be tilted to drain it.).
Re claim 2. The robot according to claim 1, wherein
the bottom portion (of 25) is inclined downward in the vertical direction toward the drain part. (Bottom portion will be inclined downward in the vertical direction toward the drain part when the arm is tilted to drain through the drain part.)_
Re claim 3. The robot according to claim 1, wherein
the movable unit has a bottom portion (21c) forming member forming the bottom portion of the recessed part and an exterior member (37) forming a side wall portion of the recessed part, and
elastic modulus of the exterior member is smaller than elastic modulus of the bottom portion forming member (para. [0068]- inter alia, “the packing 37 is formed of an elastic material such as rubber. The packing 37 is formed in a plate shape so as to surround the recess 25.”).
Re claim 4. The robot according to claim 1, further comprising: a base coupled to the movable unit (14); a pipe coupling (31; Fig. 7) the movable unit and the base and housing a wire (54; Fig. 3) inside; and a pipe connector (32) placed within the recessed part and coupled to the pipe (para. [0042]-[0044]).


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art Wata, cited above, does not disclose or teach the additional details of claim 5. Wata is also discussed in the related [prior] art section of the instant application. As pointed out there, it would be hard for the device of Wata to drain the liquid if the arms are each fixed entirely horizontally (not inclined). Teaching the additional details claimed in claim 5 to the device of Wata- i.e. two arms which pivot horizontally about a vertical axis- would result in the drain of Wata being ineffective. Modifying the device of Wata to move the drain, which would be necessary to preserve the effectiveness of the drain, would require the use of impermissible hindsight. Claims 6-9 depend upon parent claim 5, and so would be allowable because they would require all the particulars of claim 5, which in turn requires all the particulars of its base claim and intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juang (US 6,248,169) discloses a robot arm (14) with a recessed part having a drain part (56). However, it does not disclose a connector placed within the recessed part.
Bordegnoni (US 10,456,908) discloses a robot arm (6) and a drain (113). However, even if part 111 (Fig. 14) were considered the claimed recessed part opening upward having a drain, there is no “connector” as claimed within that recessed part, and no teaching, suggestion, or motivation to move connector (C) to part 111.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658